Citation Nr: 1401286	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-23 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a neck disability, to include as secondary to service-connected thoracolumbar degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss and for an upper back and neck disability (listed as back pain).  

In October 2009, the Veteran appeared at a personal hearing at the RO.  A transcript of the hearing is in the Veteran's claims file.  

In April 2011, the Board remanded the issues of entitlement to service connection for bilateral hearing loss and for an upper back and neck disability, for further development.  

A June 2012 RO decision granted service connection and a noncompensable rating for thoracolumbar degenerative joint disease, effective May 16, 2011.  Therefore, the issue of entitlement to service connection for a back disability is no longer before the Board.  

The issue of entitlement to service connection for a neck disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current bilateral hearing loss had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for bilateral hearing loss.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  

A hearing loss disability must meet the criteria set forth in 38 C.F.R. 3.385.  

The Veteran contends that he has bilateral hearing loss that is due to in-service acoustic trauma.  

The Veteran's service treatment records do not specifically show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.  Such records do indicate a possible slight loss of hearing acuity from the time of the audiological evaluation at the December 1964 enlistment examination as compared with the audiological evaluation at the October 1967 separation examination.  There is no evidence of hearing loss within the year after service as required for a presumption of service connection.  

Post-service treatment records, including VA examination reports, indicate that the Veteran was treated for a hearing loss disability in both ears as defined by 38 C.F.R. § 3.385.  

The evidence of record shows that the Veteran was exposed to in-service acoustic trauma and that he has been currently diagnosed with bilateral hearing loss, under the provisions of 38 C.F.R. § 3.385.  

There are negative opinions of record pursuant to an October 2008 VA audiological examination report and a May 2011 VA audiological examination report, with August 2011 and May 2011 addendums.  Those opinions essentially conclude that the Veteran's bilateral hearing loss was not the result of noise exposure during service because his hearing was within normal limits in service, as well as pursuant to a November 1975 examination report (associated with the Veteran's service treatment records).  

However, this is not the law.  The absence of documented hearing loss, as defined by VA, while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  The Board finds that the negative opinions provided by the examiners are of  no probative value.  

The Veteran is competent to report in-service hearing problems, continuous hearing loss symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  The Board finds that the Veteran's reports of noise exposure during his period of active duty and hearing problems since service to be credible.  See also Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

Resolving any doubt in the Veteran's favor, the Veteran has bilateral hearing loss that, at least in part, had its onset during his period of service.  Service connection for bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

This case was previously remanded by the Board in April 2011, partly to schedule the Veteran for a VA spine examination.  The examiner was to identify all current disabilities of each spinal segment (lumbar, thoracic, and cervical) and to opine as to whether it was at least as likely as not that any such disabilities were related to the Veteran's documented in-service treatment for back pain.  

Pursuant to the April 2011 remand, the Veteran was afforded a spine examination in May 2011.  There was a notation that the Veteran's claim file was reviewed.  The Veteran reported that he had chronic, intermittent, progressively worsening neck pain since he fell on his head in 1966 during a rappelling training exercise.  The Veteran reported that he experienced daily mechanical neck pain symptoms with flare-ups of pain, usually once a week, which would last until he could take a Vicodin.  The Veteran also complained of right upper extremity paresthesias and dysesthesias in a vaguely C6 and C7 radicular pattern.  

The assessment included cervical spine degenerative disc disease and degenerative joint disease, C4-C7.  The examiner concluded that it was less likely as not that the Veteran's current cervical condition was related to his military service.  The examiner reported that on a medical history form at the time of an October 1967 separation examination, the Veteran denied any complaints of recurrent (neck) pain, and the objective separation physical examination was normal.  The examiner stated that he could not find documentation of a medical evaluation or treatment for the alleged rappelling injury in the Veteran's service treatment records.  The examiner maintained that it was most likely that the Veteran's current cervical condition was related to chronic degenerative changes associated with aging.  

The examiner indicated that he was unable to find documentation of the Veteran's alleged rappelling injury in his service treatment records.  However, the Veteran's service treatment records do indicate that he was treated for back complaints, if not specifically neck complaints, during his period of service.  A January 1966 treatment entry noted that the Veteran complained of a mild backache for several weeks.  The impression was muscle spasm.  A June 1967 treatment entry indicated that the Veteran complained of pain in the lumbar area following jumping on a trampoline two weeks earlier, with an impression of possible muscle cramps.  

Additionally, the examiner did not specifically address the Veteran's reported history of chronic, intermittent, and progressively worsening neck pain since service.  The Veteran is competent to report having neck problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Further, subsequently to the May 2011 VA spine examination, the RO granted service connection for thoracolumbar degenerative joint disease.  The Veteran's representative has alleged that Veteran's current neck disability may be secondary to his service-connected thoracolumbar degenerative joint disease.  There is no opinion of record addressing whether the Veteran's service-connected thoracolumbar degenerative joint disease caused or aggravated his claimed neck disability.  

Therefore, the Board finds that the Veteran has not been afforded a responsive etiological opinion, following a thorough review of the entire claim folder, as to his claim for service connection for a neck disability, to include as secondary to service-connected thoracolumbar degenerative joint disease, to include as secondary to a service-connected skin disorder.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for neck or cervical spine problems since March 2009.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform the Veteran of such, and advise him he may obtain and submit those records.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed neck disability, to include as secondary to service-connected thoracolumbar degenerative joint disease.  The entire claim file (i.e., the paper claim file and any medical records contained in VBMS, Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to VBMS and Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  The examiner must diagnose all neck or cervical spine disabilities.  

Based on a review of the claim file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed neck or cervical spine disabilities are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's reports of neck problems during service and since service.  

The examiner must also opine as to whether the Veteran's service-connected thoracolumbar degenerative joint disease caused or aggravated any diagnosed neck or cervical spine disabilities.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


